--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

­Note: December 3, 2014




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.


10% CONVERTIBLE PROMISSORY NOTE


OF


LIBERTY STAR URANIUM & METALS CORP.




Issuance Date:  December 3, 2014
Total Face Value of Note: $210,000
Original Issue Discount: $10,000


This Note is a duly authorized Convertible Promissory Note of Liberty Star
Uranium & Metals Corp., a corporation duly organized and existing under the laws
of the State of Nevada (the “Company”), designated as the Company's 10%
Convertible Promissory Note due December 3, 2016 (“Maturity Date”) in the
principal amount of $210,000 (the “Note”).
 
For Value Received, the Company hereby promises to pay to the order of Tangiers
Investment Group, LLC or its registered assigns or successors-in-interest
(“Holder”) the principal sum of up to $210,000 and to pay “guaranteed” interest
on the principal balance hereof (which principal balance shall be increased by
the Holder’s payment of additional consideration as set forth herein and which
increase shall also include the prorated amount of the original issue discount
in connection with Holders payment of additional consideration) at the rate of
10%, all of which “guaranteed” interest shall be deemed earned as of the date of
each such payment of additional consideration by the Holder on the Maturity
Date, to the extent such principal amount and “guaranteed” interest have been
repaid or converted into the Company's Common Stock, $0.00001 par value per
share (the “Common Stock”), in accordance with the terms hereof.
 
                The initial purchase price will be $105,000 of consideration
upon execution of the Note Purchase Agreement and all supporting
documentation.  The sum of $100,000 shall be remitted and delivered to the
Company, and $5,000 shall be retained by the Purchaser through an original issue
discount for due diligence and legal bills related to this transaction.


 

--------------------------------------------------------------------------------

 
                The parties may agree to the Holder advancing an additional
amount of up to $105,000 (up to the face value of this Note) in minimum tranches
of $55,000 within 270 days of execution of this Note. The principal sum
(including the prorated amount of the original issue discount) owed by the
Company shall be prorated to the amount of consideration paid by the Holder and
only the consideration received by the Company, plus prorated “guaranteed”
interest and other fees and prorated original issue discount, shall be deemed
owed by the Company.  The original issue discount is set at 5% of any
consideration paid. The Company is not responsible to repay any unfunded portion
of this Note. In addition to the “guaranteed” interest referenced above, and in
the Event of Default pursuant to Section 2(e), additional interest will accrue
from the date of the Event of Default at the rate equal to the lower of 20% per
annum or the highest rate permitted by law (the “Default Rate”).
 
This Note may be prepaid according to the following schedule: Between 1 and 90
days from the date of execution, this Note may be prepaid for 110% of face value
plus accrued interest. Between 91 and 180 days from the date of execution, this
Note may be prepaid for 130% of face value plus accrued interest. After 180 days
from the date of execution until the Due Date, this Note may not be prepaid
without written consent from the Holder.  Whenever any amount expressed to be
due by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day.
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
 “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
 “Conversion Price” shall be equal to 62.5% of the average of the volume
weighted average prices of the Company’s common stock during the 5 trading days
prior to the date on which Holder elects to convert all or part of the Note.  If
the Company is placed on “chilled” status with the Depository Trust Company
(“DTC”), the discount shall be increased by 5% until such chill is remedied. If
the Company is not Deposits and Withdrawal at Custodian (“DWAC”) eligible
through their Transfer Agent and the Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer (“FAST”) system, the discount will be increased by
5%. In the case of both, the discount shall be a cumulative 10%.
 
 “Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note advanced (including the prorated amount of the original issue
discount), (ii) all accrued but unpaid interest hereunder, and (iii) any default
payments owing under the Note but not previously paid or added to the Principal
Amount.
 
 
2

--------------------------------------------------------------------------------

 
“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.
 
The following terms and conditions shall apply to this Note:
 
Section 1.00  Conversion.
 
(a) Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time which is 6 months or more after advance of funds, to convert
the outstanding Principal Amount and interest under this Note in whole or in
part with respect only to the portion of Principal Amount advanced at least 6
months prior to conversion.
 
(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”.
 
(i) Stock Certificates or DWAC.  The Company will deliver to the Holder, or
Holder’s authorized designee, no later than 2 Trading Days after the Conversion
Date, a certificate or certificates representing the number of shares of Common
Stock being acquired upon the conversion of this Note.  The certificate(s) shall
be free of restrictive legends and trading restrictions as long as a
corresponding legal opinion is supplied by a licensed attorney, which authorizes
the removal of the restricted legend.  The Holder shall be responsible to obtain
its own legal opinion and will bear any costs associated with the legal
opinion.    In lieu of delivering physical certificates representing the shares
of Common Stock issuable upon conversion of this Note, provided the Company's
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder, the
Company shall use commercially reasonable efforts to cause its transfer agent to
electronically transmit such shares issuable upon conversion to the Holder (or
its designee), by crediting the account of the Holder’s (or such designee’s)
prime broker with DTC through its Deposits and Withdrawal at Custodian (“DWAC”)
program (provided that the same time periods herein as for stock certificates
shall apply).
 
(ii)   Charges, Expenses.  Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Common stock to Holder and
acknowledges that this is a material obligation of this Note.
 
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $500
per day, until such certificate or certificates are delivered, provided,
however, that such liquidated damages will not be payable by the Company if the
delay is caused by an Act of God or other event outside of the control of the
Company. The Company acknowledges that it would be extremely difficult or
impracticable to determine the Holder’s actual damages and costs resulting from
a failure to deliver the Common Stock and the inclusion herein of any such
additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs. Such liquidated damages will be
automatically added to the Principal Amount of the Note.
 
 
3

--------------------------------------------------------------------------------

 
(c) Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (and repayments in Common Stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than one times the number of shares of Common Stock as shall be issuable (taking
into account the adjustments under this Section 1 but without regard to any
ownership limitations contained herein) upon the conversion of this Note to
Common Stock (the “Required Reserve”).  These shares shall be reserved in
proportion with the consideration actually received by the Company and the total
shares reserved will be increased with future payments of consideration by
Holder to ensure the Required Reserve is met.  The Company covenants that all
shares of Common Stock that shall be issuable will, upon issue, be duly
authorized, validly issued, fully-paid, non-assessable and freely-tradable. If
the amount of shares on reserve at the Transfer Agent for this Note in Holder’s
name shall drop below the Required Reserve, the Company will, within 2 business
days of written notification from Holder, instruct the Transfer Agent to
increase the number of shares so that the Required Reserve is met.  The Company
agrees that this is a material term of this Note and any breach of this will
result in a default of the Note.
 
(d) Conversion Limitation.  The Holder will not submit a conversion to the
Company that would result in the Holder owning more than 9.99% of the then total
outstanding shares of the Company (“Restricted Ownership Percentage”).
 
Section 2.00                                 Defaults and Remedies.
 
(e) Events of Default.    An “Event of Default” is:  (i) a default in payment of
any amount due hereunder which default continues for more than 5 business days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms hereof, which default continues for 3 Business
Days after the Company has failed to issue shares or deliver stock certificates
within the 3rd day following the Conversion Date; (iii) failure by the Company
for 3 days after notice has been received by the Company to comply with any
material provision of the Note Purchase Agreement; (iv) failure of the Company
to remain compliant with DTC, thus incurring a “chilled” status with DTC; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its  “filing” obligations under the rules and guidelines issued by
OTC Markets News Service, OTC Markets.com and their affiliates; (vii) any
failure of the Company to provide the Holder with information related to the
corporate structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 day of request by Holder; (viii)
failure to have sufficient number of authorized but unissued shares of the
Company’s Common Stock available for any conversion; (ix) failure of Company’s
Common Stock to maintain a bid price in its trading market which occurs for at
least 3 consecutive Trading Days; (x) any delisting for any reason; (xi) failure
by Company to pay any of its Transfer Agent fees or to maintain a Transfer Agent
of record; (xii) any trading suspension imposed by the Securities and Exchange
Commission under Sections 12(j) or 12(k) of the 1934 Act; (xiii) any breach of
Section 1.00 (c); or (xiv) any default after any cure period under, or
acceleration prior to maturity of, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company in excess of $100,000 or for
money borrowed the repayment of which is guaranteed by the Company in excess of
$100,000, whether such indebtedness or guarantee now exists or shall be created
hereafter, which causes a material adverse effect on the Holder.
 
 
4

--------------------------------------------------------------------------------

 
  Remedies.  If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall accrue interest on any unpaid principal from
and after the occurrence and during the continuance of an Event of Default at a
rate of 20%.The Company acknowledges that it would be extremely difficult or
impracticable to determine the Holder’s actual damages and costs resulting from
an Event of Default and any such additional amounts are the agreed upon
liquidated damages representing a reasonable estimate of those damages and
costs. The remedies under this Note shall be cumulative and automatically added
to the principal value of the Note.


Section 3.00 General.
 
(f) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be required to be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(g) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee at its sole discretion.  This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
 
(h) Governing Law; Jurisdiction.
 
(i) Governing Law.  This note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.
 
(ii)Jury Trial.  The parties agree to trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this note
to be held in San Diego County, California.








 
 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.




LIBERTY STAR URANIUM & METALS CORP.




By:          /s/ James
Briscoe                                                                          
                                                                                              
Name:     James Briscoe
Title:       President, CEO and Director

Date:       December 3, 2014




This Note is acknowledged
as:                                                    Note of December 3, 2014












 
6

--------------------------------------------------------------------------------

 



 


EXHIBIT A – FORM OF CONVERSION NOTICE


(To be executed by the Holder in order to convert that certain $210,000
Convertible Promissory Note identified as the Note)


DATE:                                ____________________________


FROM:                                Tangiers Investment Group, LLC


 
Re:
$210,000 Convertible Promissory Note (this “Note”) originally issued by Liberty
Star Uranium & Metals Corp., a Nevada corporation, to Tangiers Investment Group,
LLC on December 3, 2014.



The undersigned on behalf of Tangiers Investment Group, LLC, hereby elects to
convert $_______________________ of the aggregate outstanding Principal Amount
(as defined in the Note) indicated below of this Note into shares of Common
Stock, $0.00001 par value per share, of LIBERTY STAR URANIUM & METALS CORP. (the
“Company”) according to the conditions hereof, as of the date written below.  If
shares are to be issued in the name of a person other than undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith.  No fee will be charged to the holder for
any conversion, except for such transfer taxes, if any.  The undersigned
represents as of the date hereof that, after giving effect to the conversion of
this Note pursuant to this Conversion Notice, the undersigned will not exceed
the “Restricted Ownership Percentage” contained in this Note. The undersigned
represents and warrants that it is an “accredited investor” as defined under US
Securities Laws.


Conversion information:
   

Date to Effect Conversion


 
 

 
Aggregate Principal Amount of Note Being Converted



 
 

 
Aggregate Interest on Amount Being Converted



 
 

 
Number of Shares of Common Stock to be Issued



 
 

Applicable Conversion Price


 
 

Signature


 
 

Name


 
 

Address

 
 

--------------------------------------------------------------------------------

 
